 


110 HR 2701 RH: Transportation Energy Security and Climate Change Mitigation Act of 2007
U.S. House of Representatives
2008-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IB 
Union Calendar No. 581 
110th CONGRESS 2d Session 
H. R. 2701 
[Report No. 110-904] 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2007 
Mr. Oberstar (for himself, Mr. DeFazio, Ms. Norton, Mr. Nadler, Mr. Filner, Ms. Eddie Bernice Johnson of Texas, Mr. Boswell, Mr. Capuano, Ms. Carson, Mr. Higgins, Mrs. Napolitano, Mr. Lipinski, Ms. Matsui, Mr. Hall of New York, and Mr. McNerney) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 

September 29, 2008
Additional sponsor: Mr. Loebsack

 
September 29, 2008 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
Strike out all after the enacting clause and insert the part printed in italic 
For text of introduced bill, see copy of bill as introduced on June 13, 2007 
 
A BILL 
To strengthen our Nation’s energy security and mitigate the effects of climate change by promoting energy efficient transportation and public buildings, creating incentives for the use of alternative fuel vehicles and renewable energy, and ensuring sound water resource and natural disaster preparedness planning, and for other purposes. 
 
 
 
 
1.Short title; table of contents 
(a)Short titleThis Act may be cited as the Transportation Energy Security and Climate Change Mitigation Act of 2007. 
(b)Table of contents 
 
Sec. 1. Short title; table of contents. 
Sec. 2. Findings and purposes. 
Title I—Department of Transportation 
Sec. 101. Center for climate change and environment. 
Title II—Highways and Transit 
Subtitle A—Public Transportation 
Sec. 201. Grants to improve public transportation services. 
Sec. 202. Increased Federal share for Clean Air Act compliance. 
Sec. 203. Commuter rail transit enhancement. 
Subtitle B—Federal-Aid Highways 
Sec. 251. Increased Federal share for CMAQ projects. 
Sec. 252. Distribution of rescissions. 
Sec. 253. Sense of Congress regarding use of complete streets design techniques. 
Title III—Railroad and Pipeline Transportation 
Subtitle A—Railroads 
Sec. 301. Green locomotive grant program. 
Sec. 302. Capital grants for railroad track. 
Subtitle B—Pipelines 
Sec. 311. Feasibility studies. 
Title IV—Maritime transportation 
Subtitle A—General Provisions 
Sec. 401. Short sea transportation initiative. 
Sec. 402. Short sea shipping eligibility for capital construction fund. 
Sec. 403. Report. 
Sec. 404. Green ports initiative. 
Subtitle B—Maritime Pollution 
Sec. 451. References. 
Sec. 452. Definitions. 
Sec. 453. Applicability. 
Sec. 454. Administration and enforcement. 
Sec. 455. Certificates. 
Sec. 456. Reception facilities. 
Sec. 457. Inspections. 
Sec. 458. Amendments to the protocol. 
Sec. 459. Penalties. 
Sec. 460. Effect on other laws. 
Title V—Aviation 
Sec. 501. CLEEN engine and airframe technology partnership. 
Sec. 502. Environmental mitigation pilot program. 
Title VI—Public Buildings 
Subtitle A—General Services Administration 
Sec. 601. Public building energy efficient and renewable energy systems. 
Sec. 602. Public building life-cycle costs. 
Sec. 603. Installation of photovoltaic system at department of energy headquarters building. 
Subtitle B—Coast Guard 
Sec. 631. Prohibition on incandescent lamps by Coast Guard. 
Subtitle C—Architect of the Capitol 
Sec. 651. Capitol complex photovoltaic roof feasibility study. 
Sec. 652. Capitol complex E–85 refueling station. 
Sec. 653. Energy and environmental measures in Capitol complex master plan. 
Sec. 654. Capitol Power Plant. 
Title VII—Water Resources and Emergency Management Preparedness 
Subtitle A—Water Resources 
Sec. 701. Policy of the United States. 
Sec. 702. 21st Century Water Commission. 
Sec. 703. Improving hydropower capabilities. 
Sec. 704. Study of Potential Impacts of Climate Change on Water Resources and Water Quality. 
Sec. 705. Impacts of climate change on Corps of Engineers projects. 
Subtitle B—Emergency Management 
Sec. 731. Effects of climate change on FEMA preparedness, response, recovery, and mitigation programs. 
2.Findings and purposes 
(a)FindingsCongress makes the following findings: 
(1)Evidence that atmospheric warming and climate change are occurring is unequivocal. 
(2)Observed and anticipated impacts of climate change can result in economic harm and environmental damage to the United States and the world. 
(3)The Nation’s water resources, ecosystems, and infrastructure will be under increasing stress and pressure in coming decades, particularly due to climate change. 
(4)Greenhouse gases, such as carbon dioxide, methane, and nitrous oxides, can lead to atmospheric warming and climate change. 
(5)Transportation and buildings are among the leading sources of greenhouse gas emissions. 
(6)Increased reliance on energy efficient and renewable energy transportation and public buildings can strengthen our Nation’s energy security and mitigate the effects of climate change by cutting greenhouse gas emissions. 
(7)The Federal Government can strengthen our Nation’s energy security and mitigate the effects of climate change by promoting energy efficient transportation and public buildings, creating incentives for the use of alternative fuel vehicles and renewable energy, and ensuring sound water resource and natural disaster preparedness planning. 
(b)PurposesThe purposes of this Act are to strengthen our Nation’s energy security and mitigate the effects of climate change by promoting energy efficient transportation and public buildings, creating incentives for the use of alternative fuel vehicles and renewable energy, and ensuring sound water resource and natural disaster preparedness planning. 
IDepartment of Transportation 
101.Center for climate change and environment 
(a)In generalSection 102 of title 49, United States Code, is amended— 
(1)by redesignating subsection (g) as subsection (h); and 
(2)by adding after subsection (f) the following: 
 
(g)Center for climate change and environment 
(1)EstablishmentThere is established in the Department a Center for Climate Change and Environment to plan, coordinate, and implement— 
(A)department-wide research, strategies, and actions to reduce transportation-related energy use and mitigate the effects of climate change; and 
(B)department-wide research strategies and action to address the impacts of climate change on transportation systems and infrastructure. 
(2)ClearinghouseThe Center shall establish a clearinghouse of low-cost solutions to reduce congestion and transportation-related energy use and mitigate the effects of climate change.. 
(b)Low-cost congestion solutions 
(1)StudyThe Center for Climate Change and Environment of the Department of Transportation shall conduct a study to examine fuel efficiency savings and clean air impacts of major transportation projects, to identify low-cost solutions to reduce congestion and transportation-related energy use and mitigate the effects of climate change, and to alleviate such problems as railroad pricing that may force freight off the more fuel efficient railroads and onto less fuel efficient trucks. 
(2)ReportNot later than one year after the date of enactment of this Act, the Secretary of Transportation shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives a report on low-cost solutions to reducing congestion and transportation-related energy use and mitigating the effects of climate change. 
(c)Authorization of appropriationsThere are authorized to be appropriated to the Secretary for the Center to carry out its duties under section 102(g) of title 49, United States Code, such sums as may be necessary for fiscal years 2008 through 2011. 
IIHighways and Transit 
APublic Transportation 
201.Grants to improve public transportation services 
(a)Authorizations of Appropriations 
(1)Urbanized area formula grantsIn addition to amounts allocated under section 5338(b)(2)(B) of title 49, United States Code, to carry out section 5307 of such title, there is authorized to be appropriated $750,000,000 for each of fiscal years 2008 and 2009 to carry out such section 5307. Such funds shall be apportioned in accordance with section 5336 (other than subsections (i)(1) and (j)) of such title but may not be combined or commingled with any other funds apportioned under such section 5336. 
(2)Formula grants for other than urbanized areasIn addition to amounts allocated under section 5338(b)(2)(G) of title 49, United States Code, to carry out section 5311 of such title, there is authorized to be appropriated $100,000,000 for each of fiscal years 2008 and 2009 to carry out such section 5311. Such funds shall be apportioned in accordance with such section 5311 but may not be combined or commingled with any other funds apportioned under such section 5311. 
(b)Use of fundsNotwithstanding sections 5307 and 5311 of title 49, United States Code, the Secretary of Transportation may make grants under such sections from amounts appropriated under subsection (a) only for one or more of the following: 
(1)If the recipient of the grant is reducing, or certifies to the Secretary that, during the term of the grant, the recipient will reduce one or more fares the recipient charges for public transportation, those operating costs of equipment and facilities being used to provide the public transportation that the recipient is no longer able to pay from the revenues derived from such fare or fares as a result of such reduction. 
(2)If the recipient of the grant is expanding, or certifies to the Secretary that, during the term of the grant, the recipient will expand public transportation service, those operating and capital costs of equipment and facilities being used to provide the public transportation service that the recipient incurs as a result of the expansion of such service. 
(c)Federal ShareNotwithstanding any other provision of law, the Federal share of the costs for which a grant is made under this section shall be 100 percent. 
(d)Period of availabilityFunds appropriated under this section shall remain available for a period of 2 fiscal years. 
202.Increased Federal share for Clean Air Act complianceNotwithstanding section 5323(i)(1) of title 49, United States Code, a grant for a project to be assisted under chapter 53 of such title during fiscal years 2008 and 2009 that involves acquiring clean fuel or alternative fuel vehicle-related equipment or facilities for the purposes of complying with or maintaining compliance with the Clean Air Act (42 U.S.C. 7401 et seq.) shall be for 100 percent of the net project cost of the equipment or facility attributable to compliance with that Act. 
203.Commuter rail transit enhancement 
(a)AmendmentPart E of subtitle V of title 49, United States Code, is amended by adding at the end the following: 
 
285Commuter Rail Transit Enhancement  
 
Sec. 
28501. Definitions. 
28502. Surface Transportation Board mediation of trackage use requests. 
28503. Surface Transportation Board mediation of rights-of-way use requests. 
28504. Applicability of other laws. 
28505. Rules and regulations. 
28501.DefinitionsIn this chapter— 
(1)the term Board means the Surface Transportation Board; 
(2)the term capital work means maintenance, restoration, reconstruction, capacity enhancement, or rehabilitation work on trackage that would be treated, in accordance with generally accepted accounting principles, as a capital item rather than an expense; 
(3)the term fixed guideway transportation means public transportation (as defined in section 5302(a)(10)) provided on, by, or using a fixed guideway (as defined in section 5302(a)(4)); 
(4)the term public transportation authority means a local governmental authority (as defined in section 5302(a)(6)) established to provide, or make a contract providing for, fixed guideway transportation; 
(5)the term rail carrier means a person, other than a governmental authority, providing common carrier railroad transportation for compensation subject to the jurisdiction of the Board under chapter 105; 
(6)the term segregated fixed guideway facility means a fixed guideway facility constructed within the railroad right-of-way of a rail carrier but physically separate from trackage, including relocated trackage, within the right-of-way used by a rail carrier for freight transportation purposes; and 
(7)the term trackage means a railroad line of a rail carrier, including a spur, industrial, team, switching, side, yard, or station track, and a facility of a rail carrier. 
28502.Surface Transportation Board mediation of trackage use requestsIf, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to use trackage of, and have related services provided by, the rail carrier for purposes of fixed guideway transportation, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this section.  
28503.Surface Transportation Board mediation of rights-of-way use requestsIf, after a reasonable period of negotiation, a public transportation authority cannot reach agreement with a rail carrier to acquire an interest in a railroad right-of-way for the construction and operation of a segregated fixed guideway facility, the public transportation authority or the rail carrier may apply to the Board for nonbinding mediation. The Board shall conduct the nonbinding mediation in accordance with the mediation process of section 1109.4 of title 49, Code of Federal Regulations, as in effect on the date of enactment of this section. 
28504.Applicability of other lawsNothing in this chapter shall be construed to limit a rail transportation provider’s right under section 28103(b) to enter into contracts that allocate financial responsibility for claims. 
28505.Rules and regulationsNot later than 180 days after the date of enactment of this section, the Board shall issue such rules and regulations as may be necessary to carry out this chapter.. 
(b)Clerical AmendmentThe table of chapters of such subtitle is amended by adding after the item relating to chapter 283 the following: 


285.COMMUTER RAIL TRANSIT ENHANCEMENT28501. 
BFederal-Aid Highways 
251.Increased Federal share for CMAQ projectsSection 120(c) of title 23, United States Code, is amended— 
(1)in the subsection heading by striking for certain safety projects; 
(2)by striking The Federal share and inserting the following: 
 
(1) Certain safety projectsThe Federal share; and 
(3)by adding at the end the following: 
 
(2) CMAQ projectsThe Federal share payable on account of a project or program carried out under section 149 with funds obligated in fiscal year 2008 or 2009, or both, shall be 100 percent of the cost thereof.. 
252.Distribution of rescissions 
(a)In generalAny unobligated balances of amounts that are appropriated from the Highway Trust Fund for a fiscal year, and apportioned under chapter 1 of title 23, United States Code, before, on, or after the date of enactment of this Act and that are rescinded after such date of enactment shall be distributed within each State (as defined in section 101 of such title) among all programs for which funds are apportioned under such chapter for such fiscal year, to the extent sufficient funds remain available for obligation, in the ratio that the amount of funds apportioned for each program under such chapter for such fiscal year, bears to the amount of funds apportioned for all such programs under such chapter for such fiscal year. 
(b)Treatment of transportation enhancement set-aside and funds suballocated to substate areasFunds set aside under sections 133(d)(2) and 133(d)(3) of title 23, United States Code, shall be treated as being apportioned under chapter 1 of such title for purposes of subsection (a). 
253.Sense of Congress regarding use of complete streets design techniquesIt is the sense of Congress that in constructing new roadways or rehabilitating existing facilities, State and local governments should employ policies designed to accommodate all users, including motorists, pedestrians, cyclists, transit riders, and people of all ages and abilities, in order to— 
(1)serve all surface transportation users by creating a more interconnected and intermodal system; 
(2)create more viable transportation options; and 
(3)facilitate the use of environmentally friendly options, such as public transportation, walking, and bicycling. 
IIIRailroad and Pipeline Transportation 
ARailroads 
301.Green locomotive grant program 
(a)In generalThe Secretary of Transportation shall establish a program for making grants to railroad carriers and State and local governments for assistance in purchasing qualified locomotives. 
(b)Railroad carrier definedThe term railroad carrier has the meaning that the term has in section 20102 of title 49, United States Code. 
(c)Use of funds— 
(1)GrantsThe Secretary may make a grant to a railroad carrier or a State or local government— 
(A)to purchase locomotives, including switch locomotives, that exceed the Environmental Protection Agency’s emission standards for locomotives and locomotive engines; or 
(B)to recondition locomotives, including switch locomotives, to ensure that such locomotives meet or exceed the Environmental Protection Agency’s emission standards for locomotives and locomotive engines. 
(2)LimitationNotwithstanding paragraph (1), no grant under this section may be used to fund the costs of emission reductions that are mandated under Federal, State, or local law. 
(d)Grant criteriaIn selecting applicants for grants under this section, the Secretary shall consider— 
(1)the identified need for locomotives that exceed the Environmental Protection Agency’s emission standards for locomotives or locomotive engines in the areas served by the applicant; 
(2)the benefits of the emissions reductions of the proposed project; and 
(3)the extent to which the applicant demonstrates innovative strategies and a financial commitment to increasing energy efficiency and reducing greenhouse gas emissions of its railroad operations. 
(e)Competitive grant selectionThe Secretary shall conduct a national solicitation for applications for grants under this section and shall select grantees on a competitive basis. 
(f)Federal shareThe Federal share of the costs for a project under this section shall not exceed 90 percent of the project cost. 
(g)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $50,000,000 for each of the fiscal years 2008 through 2011 to carry out this section. Such funds shall remain available until expended. 
302.Capital grants for railroad track 
(a)AmendmentChapter 223 of title 49, United States Code, is amended to read as follows: 
 
223Capital grants for railroad track 
 
Sec. 
22301. Capital grants for railroad track. 
22301.Capital grants for railroad track 
(a)Establishment of program 
(1)EstablishmentThe Secretary of Transportation shall establish a program of capital grants for the rehabilitation, preservation, or improvement of railroad track (including roadbed, bridges, and related track structures) of class II and class III railroads. Such grants shall be for rehabilitating, preserving, or improving track used primarily for freight transportation to a standard ensuring that the track can be operated safely and efficiently, including grants for rehabilitating, preserving, or improving track to handle 286,000 pound railcars. Grants may be provided under this chapter— 
(A)directly to the class II or class III railroad; or 
(B)with the concurrence of the class II or class III railroad, to a State or local government. 
(2)State cooperationClass II and class III railroad applicants for a grant under this chapter are encouraged to utilize the expertise and assistance of State transportation agencies in applying for and administering such grants. State transportation agencies are encouraged to provide such expertise and assistance to such railroads. 
(3)Interim regulationsNot later than December 31, 2007, the Secretary shall issue temporary regulations to implement the program under this section. Subchapter II of chapter 5 of title 5 does not apply to a temporary regulation issued under this paragraph or to an amendment to such a temporary regulation. 
(4)Final regulationsNot later than October 1, 2008, the Secretary shall issue final regulations to implement the program under this section. 
(b)Maximum Federal shareThe maximum Federal share for carrying out a project under this section shall be 80 percent of the project cost. The non-Federal share may be provided by any non-Federal source in cash, equipment, or supplies. Other in-kind contributions may be approved by the Secretary on a case-by-case basis consistent with this chapter. 
(c)Project eligibilityFor a project to be eligible for assistance under this section the track must have been operated or owned by a class II or class III railroad as of the date of the enactment of this chapter. 
(d)Use of fundsGrants provided under this section shall be used to implement track capital projects as soon as possible. In no event shall grant funds be contractually obligated for a project later than the end of the third Federal fiscal year following the year in which the grant was awarded. Any funds not so obligated by the end of such fiscal year shall be returned to the Secretary for reallocation. 
(e)Employee protectionThe Secretary shall require as a condition of any grant made under this section that the recipient railroad provide a fair arrangement at least as protective of the interests of employees who are affected by the project to be funded with the grant as the terms imposed under section 11326(a), as in effect on the date of the enactment of this chapter. 
(f)Labor standards 
(1)Prevailing wagesThe Secretary shall ensure that laborers and mechanics employed by contractors and subcontractors in construction work financed by a grant made under this section will be paid wages not less than those prevailing on similar construction in the locality, as determined by the Secretary of Labor under subchapter IV of chapter 31 of title 40 (commonly known as the Davis-Bacon Act). The Secretary shall make a grant under this section only after being assured that required labor standards will be maintained on the construction work. 
(2)Wage ratesWage rates in a collective bargaining agreement negotiated under the Railway Labor Act (45 U.S.C. 151 et seq.) are deemed for purposes of this subsection to comply with the subchapter IV of chapter 31 of title 40. 
(g)StudyThe Secretary shall conduct a study of the projects carried out with grant assistance under this section to determine the public interest benefits associated with the light density railroad networks in the States and their contribution to a multimodal transportation system. Not later than March 31, 2009, the Secretary shall report to Congress any recommendations the Secretary considers appropriate regarding the eligibility of light density rail networks for Federal infrastructure financing. 
(h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Transportation $250,000,000 for each of fiscal years 2008 through 2011 for carrying out this section.. 
(b)Conforming amendmentThe item relating to chapter 223 in the table of chapters of subtitle V of title 49, United States Code, is amended to read as follows: 


223.CAPITAL GRANTS FOR RAILROAD TRACK22301. 
BPipelines 
311.Feasibility studies 
(a)In generalThe Secretary of Energy, in coordination with the Secretary of Transportation, shall conduct feasibility studies for the construction of pipelines dedicated to the transportation of ethanol. 
(b)ReportNot later than 1 year after the date of enactment of this Act, the Secretary of Energy shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on such feasibility studies. 
(c)Study FactorsFeasibility studies funded under this subtitle shall include consideration of— 
(1)existing or potential barriers to the construction of pipelines dedicated to the transportation of ethanol, including technical, siting, financing, and regulatory barriers; 
(2)market risk, including throughput risk; 
(3)regulatory, financing, and siting options that would mitigate such risk and help ensure the construction of pipelines dedicated to the transportation of ethanol; 
(4)ensuring the safe transportation of ethanol and preventive measures to ensure pipeline integrity; and 
(5)such other factors as the Secretary of Energy considers appropriate. 
(d)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Energy to carry out this section $1,000,000 for each of the fiscal years 2008 and 2009, to remain available until expended. 
IVMaritime transportation 
AGeneral Provisions 
401.Short sea transportation initiative 
(a)In generalTitle 46, United States Code, is amended by adding after chapter 555 the following: 
 
556Short sea transportation 
 
Sec. 55601. Short sea transportation program. 
Sec. 55602. Cargo and shippers. 
Sec. 55603. Financing of short sea transportation projects. 
Sec. 55604. Interagency coordination. 
Sec. 55605. Research on short sea transportation. 
Sec. 55606. Short sea transportation defined. 
55601.Short sea transportation program 
(a)EstablishmentThe Secretary of Transportation shall establish a short sea transportation program and designate short sea transportation projects to be conducted under the program to mitigate landside congestion. 
(b)Program elementsThe program shall encourage the use of short sea transportation through the development and expansion of— 
(1)documented vessels; 
(2)shipper utilization; 
(3)port and landside infrastructure; and 
(4)marine transportation strategies by State and local governments. 
(c)Short sea transportation routesThe Secretary shall designate short sea transportation routes as extensions of the surface transportation system to focus public and private efforts to use the waterways to relieve landside congestion along coastal corridors. The Secretary may collect and disseminate data for the designation and delineation of short sea transportation routes. 
(d)Project designationThe Secretary may designate a project to be a short sea transportation project if the Secretary determines that the project may— 
(1)offer a waterborne alternative to available landside transportation services using documented vessels; and 
(2)provide transportation services for passengers or freight (or both) that may reduce congestion on landside infrastructure using documented vessels. 
(e)Elements of programFor a short sea transportation project designated under this section, the Secretary of Transportation may— 
(1)promote the development of short sea transportation services; 
(2)coordinate, with ports, State departments of transportation, localities, other public agencies, and the private sector and on the development of landside facilities and infrastructure to support short sea transportation services; and 
(3)develop performance measures for the short sea transportation program. 
(f)Multistate, State and regional transportation planningThe Secretary, in consultation with Federal entities and State and local governments, shall develop strategies to encourage the use of short sea transportation for transportation of passengers and cargo. The Secretary shall— 
(1)assess the extent to which States and local governments include short sea transportation and other marine transportation solutions in their transportation planning; 
(2)encourage State departments of transportation to develop strategies, where appropriate, to incorporate short sea transportation, ferries, and other marine transportation solutions for regional and interstate transport of freight and passengers in their transportation planning; and 
(3)encourage groups of States and multi-State transportation entities to determine how short sea transportation can address congestion, bottlenecks, and other interstate transportation challenges. 
55602.Cargo and shippers 
(a)Memorandums of agreementThe Secretary of Transportation shall enter into memorandums of understanding with the heads of other Federal entities to transport federally owned or generated cargo using a short sea transportation project designated under section 55601 when practical or available. 
(b)Short-term incentivesThe Secretary shall consult shippers and other participants in transportation logistics and develop proposals for short-term incentives to encourage the use of short sea transportation. 
55603.Financing of short sea transportation projects 
(a)Authority To make loan guaranteeThe Secretary of Transportation, subject to the availability of appropriations, may make a loan guarantee for the financing of the construction, reconstruction, or reconditioning of a vessel that will be used for a short sea transportation project designated under section 55601. 
(b)Terms and conditionsIn making a loan guarantee under this section, the Secretary shall use the authority, terms, and conditions that apply to a loan guarantee made under chapter 537. 
(c)General limitationsThe total unpaid principal amount of obligations guaranteed under this chapter and outstanding at one time may not exceed $2,000,000,000. 
(d)Full faith and creditThe full faith and credit of the United States Government is pledged to the payment of a guarantee made under this chapter, for both principal and interest, including interest (as may be provided for in the guarantee) accruing between the date of default under a guaranteed obligation and the date of payment in full of the guarantee. 
(e)Authorization of appropriationsThere is authorized to be appropriated $25,000,000 to carry out this section for each of fiscal years 2008 through 2011. 
55604.Interagency coordinationThe Secretary of Transportation shall establish a board to identify and seek solutions to impediments hindering effective use of short sea transportation. The board shall include representatives of other Federal, State, and local governmental entities and private sector entities. 
55605.Research on short sea transportationThe Secretary of Transportation may conduct research on short sea transportation, regarding— 
(1)the environmental and transportation benefits to be derived from short sea transportation alternatives for other forms of transportation; 
(2)technology, vessel design, and other improvements that would reduce emissions, increase fuel economy, and lower costs of short sea transportation and increase the efficiency of intermodal transfers; and 
(3)identify and seek solutions to impediments to short sea transportation projects designated under section 55601. 
55606.Short sea transportation definedIn this chapter, the term short sea transportation means the carriage by vessel of cargo— 
(1)that is— 
(A)contained in intermodal cargo containers and loaded by crane on the vessel; or 
(B)loaded on the vessel by means of wheeled technology; and 
(2)that is— 
(A)loaded at a port in the United States and unloaded at another port in the United States or a port in Canada located in the Great Lakes Saint Lawrence Seaway System; or 
(B)loaded at a port in Canada located in the Great Lakes Saint Lawrence Seaway System and unloaded at a port in the United States.. 
(b)Clerical amendmentThe table of chapters at the beginning of subtitle V of such title is amended by inserting after the item relating to chapter 555 the following: 
 
 
556.Short Sea Transportation55601. 
(c)Regulations 
(1)Interim regulationsNot later than December 31, 2007, the Secretary of Transportation shall issue temporary regulations to implement the program under this section. Subchapter II of chapter 5 of title 5, United States Code, does not apply to a temporary regulation issued under this paragraph or to an amendment to such a temporary regulation. 
(2)Final regulationsNot later than October 1, 2008, the Secretary shall issue final regulations to implement the program under this section. 
402.Short sea shipping eligibility for capital construction fund 
(a)Definition of qualified vesselSection 53501 of title 46, United States Code, is amended— 
(1)in paragraph (5)(A)(iii) by striking or noncontiguous domestic and inserting noncontiguous domestic, or short sea transportation trade; and 
(2)by inserting after paragraph (6) the following: 
 
(7)Short sea transportation tradeThe term short sea transportation trade means the carriage by vessel of cargo— 
(A)that is— 
(i)contained in intermodal cargo containers and loaded by crane on the vessel; or 
(ii)loaded on the vessel by means of wheeled technology; and 
(B)that is— 
(i)loaded at a port in the United States and unloaded at another port in the United States or a port in Canada located in the Great Lakes Saint Lawrence Seaway System; or 
(ii)loaded at a port in Canada located in the Great Lakes Saint Lawrence Seaway System and unloaded at a port in the United States.. 
(b)Allowable purposeSection 53503(b) of such title is amended by striking or noncontiguous domestic trade and inserting noncontiguous domestic, or short sea transportation trade. 
403.ReportNot later than one year after the date of enactment of this Act, the Secretary of Transportation shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report on the short sea transportation program established under the amendments made by section 401. The report shall include a description of the activities conducted under the program, and any recommendations for further legislative or administrative action that the Secretary considers appropriate. 
404.Green ports initiative 
(a)In general 
(1)Development and implementationThe Secretary of Transportation shall develop and implement a green port initiative to promote the use of technologies in United States ports and shipyards to reduce air emissions including particulate matter, nitrogen oxides, sulfur oxides, and carbon monoxides. The program may include— 
(A)use of electric and low-emission vehicles for cargo handling equipment; 
(B)use of electric shore power and low pollution auxiliary engines for vessels in port; 
(C)use of energy efficient lighting and other electrical products in ports; 
(D)use of best management practices to decrease emissions; 
(E)use of technology and best management practices to prevent pollution of the waters in ports; and 
(F)use of other energy efficient or low emission technologies that the Secretary considers necessary. 
(2)Green port awardThe Secretary may issue a green port award to a port that meets the standards for that award prescribed by the Secretary for low emissions and pollution by a port. 
(b)Clean technology assistance 
(1)In generalThe Secretary may provide grants and low-cost revolving loans, as determined by the Secretary, on a competitive basis, to ports, terminal operators, and shipyards to achieve significant reductions in diesel emissions of particulate matter, nitrogen oxides, and sulfur oxides in United States ports. 
(2)PrioritizationThe Secretary shall provide grants and loans to the applicants that will use the funds provided to remove the largest amount of pollutants for each dollar provided in the grant or loan. 
(3)Applications 
(A)In generalTo receive a grant or loan under this subsection, a port, terminal operator, or shipyard shall submit to the Secretary an application at a time, in a manner, and including any information that the Secretary may require. 
(B)InclusionsAn application under this paragraph shall include— 
(i)a description of the air quality of the area served by the port, terminal operator, or shipyard; 
(ii)the quantity of air pollution produced in the port area served by the port, terminal operator, or shipyard; 
(iii)a description of the project proposed by the port, terminal operator, or shipyard, including the means by which the project will achieve a significant reduction in diesel emissions; 
(iv)an evaluation (using methodology approved by the Secretary) of the benefits of the emissions reductions of the proposed project; 
(v)an estimate of the cost of the proposed project; and 
(vi)provisions for the monitoring and verification of the project. 
(4)Use of funds 
(A)In generalA port, terminal operator, or shipyard may use a grant or loan provided under this subsection to fund the costs of— 
(i)a technology (including any incremental costs of a repowered or new diesel engine) that significantly reduces emissions through development and implementation of a certified engine configuration, verified technology, or emerging technology for— 
(I)a medium-duty truck or a heavy-duty truck; 
(II)a marine engine; 
(III)a nonroad engine or vehicle used in applications such as handling of cargo; and 
(IV)electric shore power and low pollution auxiliary engines for vessels in port; and 
(ii)an idle-reduction program involving a vehicle or equipment. 
(B)Regulatory programsNotwithstanding paragraph (1), no grant or loan provided under this subsection may be used to fund the costs of emissions reductions that are mandated under Federal, State, or local law. 
(C)EnginesA recipient of a grant or loan under this subsection may only use the funds under the grant or loan for engines that are certified for low emissions and technology that has been verified in a manner prescribed by the Secretary as producing low emissions. 
(5)Federal shareThe Federal share of the costs for a project for which a grant is made under this subsection may not exceed 90 percent. 
(6)Limitation on amountA grant or loan under this subsection may not exceed $1,000,000. 
(7)Technical review teamThe Secretary shall establish a technical review team comprised of members from agencies within the Department of Transportation to review proposals for grants and loans under this subsection. The Secretary shall select agencies to serve as review panel participants based on the Secretary’s determination that they possess the necessary expertise and knowledge to evaluate the proposals. 
(8)Authorization of AppropriationsThere is authorized to be appropriated $25,000,000 for each of fiscal years 2008 through 2011 to carry out this subsection. 
(c)Use of settlement amounts 
(1)In generalThe Secretary, acting through the Maritime Administrator, shall consult with the Attorney General regarding the payment to maritime emission reduction foundations authorized by the Administrator of amounts collected by the Government as a result of settlements relating to allegations of violations of environmental laws related to vessels, ports, and port-related services. 
(2)Use of amountsSuch amounts shall be used by such a foundation for the development of technologies, including best management practices, related to compliance with marine emissions reduction, as determined appropriate by the Maritime Administrator. 
(d)Testing program 
(1)In generalThe Secretary, acting through the Maritime Administrator, may establish a cooperative partnership with the Administrator of the Environmental Protection Agency, or any other agency the Secretary determines to be appropriate, to test emissions reduction technology on actual vessels. 
(2)Technologies to be testedThe program under this subsection shall be based on emergent and existing technologies that have been verified effective under laboratory conditions. 
(3)Maintenance of vessel usabilityAny technology tested under this subsection must not permanently alter or render the vessel on which it is tested ineffective for long-term Maritime Administration use. 
(4)Administration priorities and needsThe Secretary shall designate vessels as platforms for testing under this subsection in accordance with Maritime Administration priorities and needs. 
(5)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $6,000,000 to administer and implement cooperative partnerships established under paragraph (1). 
BMaritime Pollution 
451.ReferencesWherever in this subtitle an amendment or repeal is expressed in terms of an amendment to or a repeal of a section or other provision, the reference shall be considered to be made to a section or other provision of the Act to Prevent Pollution from Ships (33 U.S.C. 1901 et seq.). 
452.DefinitionsSection 2(a) (33 U.S.C. 1901(a)) is amended— 
(1)by redesignating paragraphs (1) through (12) as paragraphs (2) through (13), respectively; 
(2)by inserting before paragraph (2) (as so redesignated) the following: 
 
(1)Administrator means the Administrator of the Environmental Protection Agency.; 
(3)in paragraph (5) (as so redesignated) by striking and V and inserting V, and VI; 
(4)in paragraph (6) (as so redesignated) by striking discharge and garbage and harmful substance and incident and inserting discharge, emission, garbage, harmful substance, and incident; and 
(5)by redesignating paragraphs (7) through (13) (as redesignated) as paragraphs (8) through (14), respectively, and inserting after paragraph (6) (as redesignated) the following: 
 
(7)navigable waters includes the territorial sea of the United States (as defined in Presidential Proclamation 5928 of December 27, 1988) and the internal waters of the United States;. 
453.ApplicabilitySection 3 (33 U.S.C. 1902) is amended— 
(1)in subsection (a)— 
(A)by striking and at the end of paragraph (3); 
(B)by striking the period at the end of paragraph (4) and inserting ; and; and 
(C)by adding at the end the following: 
 
(5)with respect to Annex VI to the Convention, and other than with respect to a ship referred to in paragraph (1)— 
(A)to a ship that is in a port, shipyard, offshore terminal, or the internal waters of the United States; 
(B)to a ship that is bound for, or departing from, a port, shipyard, offshore terminal, or the internal waters of the United States, and is in— 
(i)the navigable waters of the United States; 
(ii)an emission control area designated pursuant to section 4; or 
(iii)any other area that the Administrator, in consultation with the Secretary and each State in which any part of the area is located, has designated by order as being an area from which emissions from ships are of concern with respect to protection of public health, welfare, or the environment; 
(C)to a ship that is entitled to fly the flag of, or operating under the authority of, a party to Annex VI, and is in— 
(i)the navigable waters of the United States; 
(ii)an emission control area designated under section 4; or 
(iii)any other area that the Administrator, in consultation with the Secretary and each State in which any part of the area is located, has designated by order as being an area from which emissions from ships are of concern with respect to protection of public health, welfare, or the environment; and 
(D)to the extent consistent with international law, to any other ship that is in— 
(i)the exclusive economic zone of the United States; 
(ii)the navigable waters of the United States; 
(iii)an emission control area designated under section 4; or 
(iv)any other area that the Administrator, in consultation with the Secretary and each State in which any part of the area is located, has designated by order as being an area from which emissions from ships are of concern with respect to protection of public health, welfare, or the environment.; 
(2)in subsection (b)— 
(A)in paragraph (1) by striking paragraph (2) and inserting paragraphs (2) and (3); and 
(B)by adding at the end the following: 
 
(3)With respect to Annex VI the Administrator, or the Secretary, as relevant to their authorities pursuant to this Act, may determine that some or all of the requirements under this Act shall apply to one or more classes of public vessels, except that such a determination by the Administrator shall have no effect unless the head of the Department or agency under which the vessels operate concurs in the determination. This paragraph does not apply during time of war or during a declared national emergency.;  
(3)by redesignating subsections (c) through (g) as subsections (d) through (h), respectively; 
(4)by inserting after subsection (b) the following: 
 
(c)Application to other personsThis Act shall apply to all persons to the extent necessary to ensure compliance with Annex VI to the Convention.; and 
(5)in subsection (e), as redesignated— 
(A)by inserting or the Administrator, consistent with section 4 of this Act, after Secretary; 
(B)by striking of section (3) and inserting of this section; and 
(C)by striking Protocol, including regulations conforming to and giving effect to the requirements of Annex V and inserting Protocol (or the applicable Annex), including regulations conforming to and giving effect to the requirements of Annex V and Annex VI. 
454.Administration and enforcementSection 4 (33 U.S.C. 1903) is amended— 
(1)by redesignating subsections (b) and (c) as subsections (c) and (d), respectively; 
(2)by inserting after subsection (a) the following: 
 
(b)Duty of the AdministratorIn addition to other duties specified in this Act, the Administrator and the Secretary, respectively, shall have the following duties and authorities: 
(1)The Administrator shall, and no other person may, issue Engine International Air Pollution Prevention certificates in accordance with Annex VI and the International Maritime Organization’s Technical Code on Control of Emissions of Nitrogen Oxides from Marine Diesel Engines, on behalf of the United States for a vessel of the United States as that term is defined in section 116 of title 46, United States Code. The issuance of Engine International Air Pollution Prevention certificates shall be consistent with any applicable requirements of the Clean Air Act (42 U.S.C. 7401 et seq.) or regulations prescribed under that Act. 
(2)The Administrator shall have authority to administer regulations 12, 13, 14, 15, 16, 17, 18, and 19 of Annex VI to the Convention. 
(3)The Administrator shall, only as specified in section 8(f), have authority to enforce Annex VI of the Convention.; and 
(3)in subsection (c), as redesignated— 
(A)by redesignating paragraph (2) as paragraph (4); 
(B)by inserting after paragraph (1) the following: 
 
(2)In addition to the authority the Secretary has to prescribe regulations under this Act, the Administrator shall also prescribe any necessary or desired regulations to carry out the provisions of regulations 12, 13, 14, 15, 16, 17, 18, and 19 of Annex VI to the Convention. 
(3)In prescribing any regulations under this section, the Secretary and the Administrator shall consult with each other, and with respect to regulation 19, with the Secretary of the Interior.; and 
(C)by adding at the end the following: 
 
(5)No standard issued by any person or Federal authority, with respect to emissions from tank vessels subject to regulation 15 of Annex VI to the Convention, shall be effective until 6 months after the required notification to the International Maritime Organization by the Secretary..  
455.CertificatesSection 5 (33 U.S.C. 1904) is amended— 
(1)in subsection (a) by striking The Secretary and inserting Except as provided in section 4(b)(1), the Secretary; 
(2)in subsection (b) by striking Secretary under the authority of the MARPOL protocol. and inserting Secretary or the Administrator under the authority of this Act.; and 
(3)in subsection (e) by striking environment. and inserting environment or the public health and welfare.. 
456.Reception facilitiesSection 6 (33 U.S.C. 1905) is amended— 
(1)in subsection (a) by adding at the end the following: 
 
(3)The Secretary and the Administrator, after consulting with appropriate Federal agencies, shall jointly prescribe regulations setting criteria for determining the adequacy of reception facilities for receiving ozone depleting substances, equipment containing such substances, and exhaust gas cleaning residues at a port or terminal, and stating any additional measures and requirements as are appropriate to ensure such adequacy. Persons in charge of ports and terminals shall provide reception facilities, or ensure that reception facilities are available, in accordance with those regulations. The Secretary and the Administrator may jointly prescribe regulations to certify, and may issue certificates to the effect, that a port’s or terminal’s facilities for receiving ozone depleting substances, equipment containing such substances, and exhaust gas cleaning residues from ships are adequate.;  
(2)in subsection (b) by inserting or the Administrator after Secretary; 
(3)in subsection (e) by striking paragraph (2) and inserting the following: 
 
(2)The Secretary may deny the entry of a ship to a port or terminal required by the MARPOL Protocol, this Act, or regulations prescribed under this section relating to the provision of adequate reception facilities for garbage, ozone depleting substances, equipment containing those substances, or exhaust gas cleaning residues, if the port or terminal is not in compliance with the MARPOL Protocol, this Act, or those regulations.;  
(4)in subsection (f)(1) by striking Secretary is and inserting Secretary and the Administrator are; and 
(5)in subsection (f)(2) by striking (A). 
457.InspectionsSection 8(f) (33 U.S.C. 1907(f)) is amended to read as follows: 
 
(f) 
(1)The Secretary may inspect a ship to which this Act applies as provided under section 3(a)(5), to verify whether the ship is in compliance with Annex VI to the Convention and this Act. 
(2)If an inspection under this subsection or any other information indicates that a violation has occurred, the Secretary, or the Administrator in a matter referred by the Secretary, may undertake enforcement action under this section. 
(3)Notwithstanding subsection (b) and paragraph (2) of this subsection, the Administrator shall have all of the authorities of the Secretary, as specified in subsection (b) of this section, for the purposes of enforcing regulations 17 and 18 of Annex VI to the Convention to the extent that shoreside violations are the subject of the action and in any other matter referred to the Administrator by the Secretary.. 
458.Amendments to the protocolSection 10(b) (33 U.S.C. 1909(b)) is amended by inserting or the Administrator as provided for in this Act, after Secretary,. 
459.PenaltiesSection 9 (33 U.S.C. 1908) is amended— 
(1)by striking Protocol,, each place it appears and inserting Protocol,; 
(2)in subsection (b) by inserting , or the Administrator as provided for in this Act after Secretary the first place it appears; 
(3)in subsection (b)(2), by inserting , or the Administrator as provided for in this Act, after Secretary; 
(4)in the matter after paragraph (2) of subsection (b)— 
(A)by inserting , or the Administrator as provided for in this Act after Secretary the first place it appears; and 
(B)by inserting , or the Administrator as provided for in this Act, after Secretary the second and third places it appears; 
(5)in subsection (c) by inserting , or the Administrator as provided for in this Act, after Secretary each place it appears; and 
(6)in subsection (f) by inserting , or the Administrator as provided for in this Act after Secretary the first place appears. 
460.Effect on other lawsSection 15 (33 U.S.C. 1911) is amended to read as follows: 
 
15.Effect on other lawsAuthorities, requirements, and remedies of this Act supplement and neither amend nor repeal any other authorities, requirements, or remedies conferred by any other provision of law. Nothing in this Act shall limit, deny, amend, modify, or repeal any other authority, requirement, or remedy available to the United States or any other person, except as expressly provided in this Act.. 
VAviation 
501.CLEEN engine and airframe technology partnership 
(a)Cooperative agreementSubchapter I of chapter 475 of tite 49, United States Code, is amended by adding at the end the following: 
 
47511.CLEEN engine and airframe technology partnership 
(a)In generalThe Administrator of the Federal Aviation Administration shall enter into a cooperative agreement, using a competitive process, with an institution, entity, or consortium to carry out a program for the development, maturing, and certification of CLEEN engine and airframe technology for aircraft over the next 10 years. 
(b)CLEEN engine and airframe technology definedIn this section, the term CLEEN engine and airframe technology means continuous lower energy, emissions, and noise engine and airframe technology. 
(c)Performance objectiveThe Administrator shall establish the following performance objectives for the program, to be achieved by September 30, 2015: 
(1)Development of certifiable aircraft technology that reduces greenhouse gas emissions by increasing aircraft fuel efficiency by 25 percent relative to 1997 subsonic jet aircraft technology. 
(2)Development of certifiable engine technology that reduces landing and takeoff cycle nitrogen oxide emissions by 50 percent, without increasing other gaseous or particle emissions, over the International Civil Aviation Organization standard adopted in 2004. 
(3)Development of certifiable aircraft technology that reduces noise levels by 10 decibels at each of the 3 certification points relative to 1997 subsonic jet aircraft technology. 
(4)Determination of the feasibility of the use of alternative fuels in aircraft systems, including successful demonstration and quantification of the benefits of such fuels. 
(5)Determination of the extent to which new engine and aircraft technologies may be used to retrofit or re-engine aircraft to increase the integration of retrofitted and re-engined aircraft into the commercial fleet. 
(d)Clean coal to jet fuel research 
(1)Establishment of research programThe Secretary of Transportation shall conduct a research program related to developing jet fuel from clean coal through grants or other measures authorized under section 106(l)(6) of such title, including reimbursable agreements with other Federal agencies. The Secretary may include as a purpose of the program a demonstration of the capture and sequestration of the carbon dioxide produced in the conversion process of coal to jet fuel. The program shall include participation by educational and research institutions that have existing facilities and experience in the development and deployment of technology that processes coal to aviation fuel. 
(2)Designation of institute as a center of excellenceWithin 6 months after the date of enactment of this Act, the Administrator of the Federal Aviation Administration shall designate through a competitive process an institution described in subsection (a) as a Center of Excellence for Coal to Jet Fuel Research. 
(e)FundingOf amounts appropriated under section 48102(a), not more than the following amounts may be used to carry out this section: 
(1)$6,000,000 for fiscal year 2008. 
(2)$22,000,000 for fiscal year 2009. 
(3)$33,000,000 for fiscal year 2010. 
(4)$50,000,000 for fiscal year 2011. 
(f)ReportBeginning in fiscal year 2009, the Administrator shall publish an annual report on the program established under this section until completion of the program.. 
(b)Clerical amendmentThe analysis for such subchapter is amended by adding at the end the following: 
 
 
47511. CLEEN engine and airframe technology partnership.. 
502.Environmental mitigation pilot program 
(a)EstablishmentThe Secretary of Transportation shall establish a pilot program to carry out not more than 6 environmental mitigation demonstration projects at public-use airports. 
(b)GrantsIn implementing the program, the Secretary may make a grant to the sponsor of a public-use airport from funds apportioned under section 47117(e)(1)(A) of title 49, United States Code, to carry out an environmental mitigation demonstration project to measurably reduce or mitigate aviation impacts on noise, air quality, or water quality in the vicinity of the airport. 
(c)Eligibility for passenger facility feesAn environmental mitigation demonstration project that receives funds made available under this section may be considered an eligible airport-related project for purposes of section 40117 of such title. 
(d)Selection criteriaIn selecting among applicants for participation in the program, the Secretary shall give priority consideration to applicants proposing to carry out environmental mitigation demonstration projects that will— 
(1)achieve the greatest reductions in aircraft noise, airport emissions, or airport water quality impacts either on an absolute basis or on a per dollar of funds expended basis; and 
(2)be implemented by an eligible consortium. 
(e)Federal shareNotwithstanding any provision of subchapter I of chapter 471 of such title, the United States Government share of allowable project costs of an environmental mitigation demonstration project carried out under this section shall be 50 percent. 
(f)Maximum amountThe Secretary may not make grants for a single environmental mitigation demonstration project under this section in a total amount that exceeds $2,500,000. 
(g)Publication of informationThe Secretary may develop and publish information on the results of environmental mitigation demonstration projects carried out under this section, including information identifying best practices for reducing or mitigating aviation impacts on noise, air quality, or water quality in the vicinity of airports. 
(h)DefinitionsIn this section, the following definitions apply: 
(1)Eligible consortiumThe term eligible consortium means a consortium of 2 or more of the following entities: 
(A)A business incorporated in the United States. 
(B)A public or private educational or research organization located in the United States. 
(C)An entity of a State or local government. 
(D)A Federal laboratory. 
(2)Environmental mitigation demonstration projectThe term environmental mitigation demonstration project means a project that— 
(A)demonstrates at a public-use airport environmental mitigation techniques or technologies with associated benefits, which have already been proven in laboratory demonstrations; 
(B)utilizes methods for efficient adaptation or integration of innovative concepts to airport operations; and 
(C)demonstrates whether a technique or technology for environmental mitigation identified in research is— 
(i)practical to implement at or near multiple public-use airports; and 
(ii)capable of reducing noise, airport emissions, greenhouse gas emissions, or water quality impacts in measurably significant amounts. 
VIPublic Buildings 
AGeneral Services Administration 
601.Public building energy efficient and renewable energy systems 
(a)Estimate of energy performance in prospectusSection 3307(b) of title 40, United States Code, is amended— 
(1)by striking and at the end of paragraph (5); 
(2)by striking the period at the end of paragraph (6) and inserting ; and; and 
(3)by inserting after paragraph (6) the following: 
 
(7)with respect to any prospectus for the construction, alteration, or acquisition of any building or space to be leased, an estimate of the future energy performance of the building or space and a specific description of the use of energy efficient and renewable energy systems, including photovoltaic systems, in carrying out the project.. 
(b)Minimum performance requirements for leased spaceSection 3307 of such of title is amended— 
(1)by redesignating subsections (f) and (g) as subsections (g) and (h), respectively; and 
(2)by inserting after subsection (e) the following: 
 
(f)Minimum performance requirements for leased spaceWith respect to space to be leased, the Administrator shall include, to the maximum extent practicable, minimum performance requirements requiring energy efficiency and the use of renewable energy.. 
(c)Use of energy efficient lighting fixtures and bulbs 
(1)In GeneralChapter 33 of such title is amended— 
(A)by redesignating sections 3313, 3314, and 3315 as sections 3315, 3316, and 3317, respectively; and 
(B)by inserting after section 3312 the following: 
 
3313.Use of energy efficient lighting fixtures and bulbs 
(a)Construction, alteration, and acquisition of public buildingsEach public building constructed, altered, or acquired by the Administrator of General Services shall be equipped, to the maximum extent feasible as determined by the Administrator, with lighting fixtures and bulbs that are energy efficient. 
(b)Maintenance of public buildingsEach lighting fixture or bulb that is replaced by the Administrator in the normal course of maintenance of public buildings shall be replaced, to the maximum extent feasible, with a lighting fixture or bulb that is energy efficient. 
(c)ConsiderationsIn making a determination under this section concerning the feasibility of installing a lighting fixture or bulb that is energy efficient, the Administrator shall consider— 
(1)the life-cycle cost effectiveness of the fixture or bulb; 
(2)the compatibility of the fixture or bulb with existing equipment; 
(3)whether use of the fixture or bulb could result in interference with productivity; 
(4)the aesthetics relating to use of the fixture or bulb; and 
(5)such other factors as the Administrator determines appropriate. 
(d)Energy starA lighting fixture or bulb shall be treated as being energy efficient for purposes of this section if— 
(1)the fixture or bulb is certified under the Energy Star program established by section 324A of the Energy Policy and Conservation Act (42 U.S.C. 6294a); or 
(2)the Administrator has otherwise determined that the fixture or bulb is energy efficient. 
(e)Applicability of Buy American ActAquisitions carried out pursuant to this section shall be subject to the requirements of the Buy American Act (41 U.S.C. 10c et seq.). 
(f)Effective dateThe requirements of subsections (a) and (b) shall take effect one year after the date of enactment of this subsection.. 
(2)Conforming amendmentThe analysis for such chapter is amended by striking the items relating to sections 3313, 3314, and 3315 and inserting the following: 
 
 
3313. Use of energy efficient lighting fixtures and bulbs. 
3314. Maximum period for utility services contracts. 
3315. Delegation. 
3316. Report to Congress. 
3317. Certain authority not affected.. 
(d)Maximum period for utility service contractsSuch chapter is further amended by inserting after section 3313 (as inserted by subsection (c)(1) of this section) the following: 
 
3314.Maximum period for utility service contractsNotwithstanding section 501(b)(1)(B), the Administrator of General Services may contract for public utility services for a period of not more than 30 years if cost effective and necessary to promote the use of energy efficient and renewable energy systems, including photovoltaic systems.. 
(e)Evaluation factorSection 3310 of such title is amended— 
(1)by redesignating paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6), respectively; and 
(2)by inserting after paragraph (2) the following: 
 
(3)shall include in the solicitation for any lease requiring a prospectus under section 3307 an evaluation factor considering the extent to which the offeror will promote energy efficiency and the use of renewable energy;. 
602.Public building life-cycle costsSection 544(a)(1) of the National Energy Conservation Policy Act (42 U.S.C. 8254(a)(1)) is amended by striking 25 and inserting 40. 
603.Installation of photovoltaic system at department of energy headquarters building 
(a)In generalThe Administrator of General Services shall install a photovoltaic system, as set forth in the Sun Wall Design Project, for the headquarters building of the Department of Energy located at 1000 Independence Avenue, SW., Washington, DC, commonly known as the Forrestal Building. 
(b)FundingThere shall be available from the Federal Buildings Fund established by section 592 of title 40, United States Code, $30,000,000 to carry out this section. Such sums shall be derived from the unobligated balance of amounts made available from the Fund for fiscal year 2007, and prior fiscal years, for repairs and alternations and other activities (excluding amounts made available for the energy program). Such sums shall remain available until expended. 
(c)Obligation of fundsNone of the funds made available pursuant to subsection (b) may be obligated prior to September 30, 2007. 
BCoast Guard 
631.Prohibition on incandescent lamps by Coast Guard 
(a)ProhibitionExcept as provided by subsection (b), on and after January 1, 2009, a general service incandescent lamp shall not be purchased or installed in a Coast Guard facility by or on behalf of the Coast Guard. 
(b)ExceptionA general service incandescent lamp may be purchased, installed, and used in a Coast Guard facility whenever the application of a general service incandescent lamp is— 
(1)necessary due to purpose or design, including medical, security, and industrial applications; 
(2)reasonable due to the architectural or historical value of a light fixture installed before January 1, 2009; or 
(3)the Commandant of the Coast Guard determines that operational requirements necessitate the use of a general service incandescent lamp. 
(c)LimitationIn this section, the term facility does not include a vessel or aircraft of the Coast Guard. 
CArchitect of the Capitol 
651.Capitol complex photovoltaic roof feasibility study 
(a)StudyThe Architect of the Capitol may perform a feasibility study regarding construction of a photovoltaic roof for the Rayburn House Office Building. 
(b)ReportNot later than 6 months after the date of enactment of this Act, the Architect of the Capitol shall transmit to the Committee on Transportation and Infrastructure of the House of Representatives a report on the results of the feasibility study and recommendations regarding construction of a photovoltaic roof for the building referred to in subsection (a). 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008. 
652.Capitol complex E–85 refueling station 
(a)ConstructionThe Architect of the Capitol may construct a fuel tank and pumping system for E–85 fuel at or within close proximity to the Capitol Grounds Fuel Station. 
(b)UseThe E–85 fuel tank and pumping system shall be available for use by all legislative branch vehicles capable of operating with E–85 fuel, subject to such other legislative branch agencies reimbursing the Architect of the Capitol for the costs of E–85 fuel used by such other legislative branch vehicles. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008. 
653.Energy and environmental measures in Capitol complex master plan 
(a)In generalTo the maximum extent practicable, the Architect of the Capitol shall include energy efficiency measures, climate change mitigation measures, and other appropriate environmental measures in the Capitol Complex Master Plan. 
(b)ReportNot later than 6 months after the date of enactment of this Act, the Architect of the Capitol shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Rules of the Senate a report on the energy efficiency measures, climate change mitigation measures, and other appropriate environmental measures included in the Capitol Complex Master Plan pursuant to subsection (a). 
654.Capitol Power Plant 
(a)In generalFor the purpose of reducing carbon dioxide emissions, the Architect of the Capitol shall install technologies for the capture and storage or use of carbon dioxide emitted from the Capitol Power plant as a result of burning coal. 
(b)Capitol power plant definedIn this section, the term Capitol power plant means the power plant constructed in the vicinity of the Capitol Complex in the District of Columbia pursuant to the Act of April 28, 1904 (33 Stat. 479, chapter 1762), and designated under the Act of March 4, 1911 (2 U.S.C. 2162). 
VIIWater Resources and Emergency Management Preparedness 
AWater Resources 
701.Policy of the United StatesIt is the policy of the United States that all Federal water resources projects— 
(1)reflect national priorities for flood damage reduction, navigation, ecosystem restoration, and hazard mitigation and consider the future impacts of increased hurricanes, droughts, and other climate change-related weather events; 
(2)avoid the unwise use of floodplains, minimize vulnerabilities in any case in which a floodplain must be used, protect and restore the extent and functions of natural systems, and mitigate any unavoidable damage to aquatic natural system; and 
(3)to the maximum extent possible, avoid impacts to wetlands, which create natural buffers, help filter water, serve as recharge areas for aquifers, reduce floods and erosion, and provide valuable plant and animal habitat. 
702.21st Century Water Commission 
(a)EstablishmentThere is established a commission to be known as the 21st Century Water Commission (in this section referred to as the Commission). 
(b)DutiesThe duties of the Commission shall be to— 
(1)use existing water assessments and conduct such additional studies and assessments as may be necessary to project— 
(A)future water supply and demand; 
(B)impacts of climate change to our Nation’s flood risk and water demand; and 
(C)associated impacts of climate change on water quality; 
(2) 
(A)study current water management programs of Federal, interstate, State, and local agencies and private sector entities directed at increasing water supplies and improving the availability, reliability, and quality of freshwater resources; and 
(B)evaluate such programs’ hazard mitigation strategies and contingency planning in light of climate change impacts, including sea level rise, flooding, and droughts; and 
(3)consult with representatives of such agencies and entities to develop recommendations, consistent with laws, treaties, decrees, and interstate compacts, for a comprehensive water strategy to— 
(A)recognize the primary role of States in adjudicating, administering, and regulating water rights and water uses; 
(B)identify incentives intended to ensure an adequate and dependable supply of water to meet the needs of the United States for the next 50 years and incentives to include the future impacts of climate change on water supply and quality for the next 50 years; 
(C)eliminate duplication and conflict among Federal governmental programs; 
(D)consider all available technologies (including climate change predictions, advanced modeling and mapping of wetlands, floodplains, and other critical areas) and other methods to optimize water supply reliability, availability, and quality, while safeguarding and enhancing the environment and planning for the potential impacts of climate change on water quality, water supply, flood and storm damage reduction, and ecosystem health; 
(E)recommend means of capturing excess water and flood water for conservation and use in the event of a drought; 
(F)identify adaptation techniques, or further research needs of adaptation techniques, for effectively conserving freshwater and coastal systems as they respond to climate change; 
(G)suggest financing options, incentives, and strategies for development of comprehensive water management plans, holistically designed water resources projects, conservation of existing water resource infrastructure (including recommendations for repairing aging water infrastructure) and to increase the use of nonstructural elements (including green infrastructure and low impact development techniques); 
(H)suggest strategies for avoiding increased mandates on State and local governments; 
(I)suggest strategies for using best available climate science in projections of future flood and drought risk, and for developing hazard mitigation strategies to protect water quality, in extreme weather conditions caused by climate change; 
(J)identify policies that encourage low impact development, especially in areas near high priority aquatic systems; 
(K)suggest strategies for encouraging the use of, and reducing biases against, nonstructural elements and low impact development techniques when managing stormwater, including features that— 
(i)preserve and restore natural processes, landforms (such as floodplains), natural vegetated stream side buffers, wetlands, or other topographical features that can slow, filter, and naturally store stormwater runoff and flood waters for future water supply and recharge of natural aquifers; 
(ii)utilize natural design techniques that infiltrate, filter, store, evaporate, and detain water close to its source; or 
(iii)minimize the use of impervious surfaces in order to slow or infiltrate precipitation; 
(L)suggest strategies for addressing increased sewage overflow problems due to changing storm dynamics and the impact of aging stormwater and wastewater infrastructure, population growth, and urban sprawl; 
(M)promote environmental restoration projects that reestablish natural processes; and 
(N)identify opportunities to promote existing or create regional planning, including opportunities to integrate climate change into water infrastructure and environmental conservation planning. 
(c)Membership 
(1)Number and appointmentThe Commission shall be composed of 8 members who shall be appointed, not later than 90 days after the date of enactment of this Act, as follows: 
(A)2 members appointed by the President. 
(B)2 members appointed by the Speaker of the House of Representatives from a list of 4 individuals— 
(i)2 nominated for that appointment by the chairman of the Committee on Transportation and Infrastructure of the House of Representatives; and 
(ii)2 nominated for that appointment by the chairman of the Committee Natural Resources of the House of Representatives. 
(C)2 members appointed by the majority leader of the Senate from a list of 4 individuals— 
(i)2 nominated for that appointment by the chairman of the Committee on Environment and Public Works of the Senate; and 
(ii)2 nominated for that appointment by the chairman of the Committee on Energy and Natural Resources of the Senate. 
(D)One member appointed by the minority leader of the House of Representatives from a list of 2 individuals— 
(i)one nominated for that appointment by the ranking member of the Committee on Transportation and Infrastructure of the House of Representatives; and 
(ii)one nominated for that appointment by the ranking member of the Committee on Natural Resources of the Senate. 
(E)1 member appointed by the minority leader of the Senate from a list of 2 individuals— 
(i)one nominated for that appointment by the ranking member of the Committee on Environment and Public Works of the Senate; and 
(ii)one nominated for that appointment by the ranking member of the Committee on Energy and Natural Resources of the Senate. 
(2)Qualifications 
(A)Recognized standing and distinctionMembers shall be appointed to the Commission from among individuals who are of recognized standing and distinction in water policy issues. 
(B)LimitationA person while serving as a member of the Commission may not hold any other position as an officer or employee of the United States, except as a retired officer or retired civilian employee of the United States. 
(C)Other considerationsIn appointing members of the Commission, every effort shall be made to ensure that the members represent a broad cross section of regional and geographical perspectives in the United States. 
(3)ChairpersonThe Chairperson of the Commission shall be elected by a majority vote of the members of the Commission. 
(4)TermsMembers of the Commission shall serve for the life of the Commission. 
(5)VacanciesA vacancy on the Commission shall not affect its operation and shall be filled in the manner in which the original appointment was made. 
(6)Compensation and travel expensesMembers of the Commission shall serve without compensation; except that members shall receive travel expenses, including per diem in lieu of subsistence, in accordance with applicable provisions under subchapter I of chapter 57, United States Code. 
(d)Meetings and quorum 
(1)MeetingsThe Commission shall hold its first meeting not later than 60 days after the date on which all original members are appointed under subsection (c) and shall hold additional meetings at the call of the Chairperson or a majority of its members. 
(2)QuorumA majority of the members of the Commission shall constitute a quorum for the transaction of business. 
(e)Director and staff 
(1)DirectorThe Commission shall have a Director who shall be appointed by the Speaker of the House of Representatives and the majority leader of the Senate, in consultation with the minority leader of the House of Representatives, the chairmen of the Committees on Resources and Transportation and Infrastructure of the House of Representatives, the minority leader of the Senate, and the chairmen of the Committee on Energy and Natural Resources and Environment and Public Works of the Senate. 
(2)Applicability of certain civil service lawsThe Director and staff of the Commission may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates; except that an individual so appointed may not receive pay in excess of the annual rate of basic pay for GS–15 of the General Schedule. 
(f)Hearings 
(1)Minimum numberThe Commission shall hold no fewer than 10 hearings during the life of the Commission. 
(2)In conjunction with meetingsHearings may be held in conjunction with meetings of the Commission. 
(3)Testimony and evidenceThe Commission may take such testimony and receive such evidence as the Commission considers appropriate to carry out this section. 
(4)SpecifiedAt least one hearing shall be held in Washington, District of Columbia, for the purpose of taking testimony of representatives of Federal agencies, national organizations, and Members of Congress. At least one hearing shall focus on potential water resource issues relating to climate change and how to mitigate the harms of climate change-related weather events. 
(5)NonspecifiedHearings, other than those referred to in paragraph (4), shall be scheduled in distinct geographical regions of the United States. In conducting such hearings, the Commission should seek to ensure testimony from individuals with a diversity of experiences, including those who work on water issues at all levels of government and in the private sector. 
(g)Information and support from federal agenciesUpon request of the Commission, the head of a Federal department or agency shall— 
(1)provide to the Commission, within 30 days of the request, such information as the Commission considers necessary to carry out this section; and 
(2)detail to temporary duty with the Commission on a reimbursable basis such personnel as the Commission considers necessary to carry out this section. 
(h)Interim reportsNot later than one year after the date of the first meeting of the Commission, and every year thereafter, the Commission shall submit an interim report containing a detailed summary of its progress, including meetings held and hearings conducted before the date of the report, to— 
(1)the President; and 
(2)Congress. 
(i)Final reportAs soon as practicable, but not later than 5 years after the date of the first meeting of the Commission, the Commission shall submit a final report containing a detailed statement of the findings and conclusions of the Commission and recommendations for legislation and other policies to implement such findings and conclusions to— 
(1)the President; 
(2)the Committee on Resources and the Committee on Transportation and Infrastructure of the House of Representatives; and 
(3)the Committee on Energy and Natural Resources and the Committee on the Environment and Public Works of the Senate. 
(j)TerminationThe Commission shall terminate not later than 30 days after the date on which the Commission transmits a final report under subsection (h)(1). 
(k)Applicability of federal advisory committee actThe Federal Advisory Committee Act (5 U.S.C. App. 1 et seq.) shall not apply to the Commission. 
(l)Authorization of appropriationsThere is authorized to be appropriated $12,000,000 to carry out this section. 
703.Improving hydropower capabilities 
(a)StudyThe Secretary of the Army shall conduct a study on the potential for reduced fossil fuel consumption through an increase in hydropower capabilities of the Corps of Engineers. 
(b)ContentsThe study shall include an examination of the potential for improving hydropower capabilities at dams owned or operated by the Corps of Engineers, including the ecological impacts of such capabilities. 
(c)ReportNot later than one year after the date of enactment of this Act, the Secretary shall submit to Congress a report containing the results of the study conducted under this section. 
704.Study of Potential Impacts of Climate Change on Water Resources and Water Quality 
(a)National academy studyThe Administrator of the Environmental Protection Agency shall enter into an arrangement with the National Academy of Sciences under which the Academy shall— 
(1)identify the potential impacts of climate change on the Nation’s water resources, watersheds, and water quality, including the potential for impacts to wetlands, shoreline erosion, and saltwater intrusion as a result of sea level rise, and the potential for significant regional variation in precipitation events to impact Federal, State, and local efforts to attain or maintain water quality; 
(2)assess the extent to which Federal and State efforts under the Federal Water Pollution Control Act (33 U.S.C. 1251 et seq.) and other ocean and coastal laws may be affected by climate change; 
(3)identify prudent steps to assess emerging information and identify appropriate response actions to meet the requirements of such Act, including provisions to attain or maintain water quality standards and for adequate stream flows for wetlands and aquatic resources; and 
(4)recommend, if necessary, potential legislative or regulatory changes to address impacts of global climate change on efforts to restore and maintain the chemical, physical, and biological integrity of the Nation’s waters. 
(b)RecommendationsNot later than 2 years after the date of the enactment of this Act, the Administrator shall transmit to Congress a report on the results of the study under this section. 
705.Impacts of climate change on Corps of Engineers projects 
(a)In generalThe Secretary of the Army shall ensure that water resources projects and studies carried out by the Corps of Engineers after the date of enactment of this Act take into account the potential short and long term effects of climate change on such projects. 
(b)ConsiderationIn carrying out this section, the Secretary shall utilize a representative range of climate change scenarios, including the current analyses of the United States Climate Change Science Program and the Intergovernmental Panel on Climate Change. 
(c)Report to congressNot later than one year after the date of enactment of this Act, the Secretary shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Environment and Public Works of the Senate a report on the implementation of this section. 
BEmergency Management 
731.Effects of climate change on FEMA preparedness, response, recovery, and mitigation programs 
(a)StudyThe Administrator of the Federal Emergency Management Agency shall conduct a comprehensive study of the increase in demand for the Agency’s emergency preparedness, response, recovery, and mitigation programs and services that may be reasonably anticipated as a result of an increased number and intensity of natural disasters affected by climate change, including hurricanes, floods, tornadoes, fires, droughts, and severe storms. 
(b)ContentsThe study shall include an analysis of the budgetary and personnel needs of meeting the increased demand for Agency services referred to in subsection (a). 
(c)ReportNot later than one year after the date of enactment of this Act, the Administrator shall submit to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate a report and any legislative recommendations on the study conducted under this section. 
 
 
September 29, 2008 
Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 
